     Case: 1:21-cv-01735 Document #: 10 Filed: 06/14/21 Page 1 of 1 PageID #:28

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Lhannie Torres
                                          Plaintiff,
v.                                                         Case No.: 1:21−cv−01735
                                                           Honorable Marvin E. Aspen
Vehicle Protection Specialists, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 14, 2021:


       MINUTE entry before the Honorable Marvin E. Aspen: Pursuant to the notice of
voluntary dismissal [9], this case is dismissed with prejudice with each party to bear its
own costs and fees. Status hearing is stricken. Civil case terminated. Mailed notice (ags)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
